                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

In re:

LINEAR MOLD & ENGINEERING,                                         Case No.: 21-42617-mar
LLC,                                                               Chapter 11

         Debtor.                                                   Hon. Mark A. Randon


       ORDER GRANTING DEBTOR’S MOTION TO APPROVE
  SETTLEMENT AND COMPROMISE OF PREFERENCE CLAIM WITH
              CONSUMERS ENERGY COMPANY

         The Debtor having filed its Motion to Approve Settlement and Compromise (the “Motion”) and

having provided adequate notice and an opportunity for hearing on the Motion to all parties required to be

served, and the Court finding that the proposed settlement is in the best interests of the Debtor, its estate

and its creditors, and the Court being fully apprised of the premises and finding good cause exists for the

entry of this order;

         IT IS HEREBY ORDERED THAT the settlement of the Debtor’s claim for preferential payments

against Consumers Energy Company is approved, and the Debtor is authorized and directed to take all

appropriate action to implement the settlement.


Signed on September 9, 2021




 21-42617-mar          Doc 147     Filed 09/09/21       Entered 09/10/21 08:33:10           Page 1 of 1
